y

Case 8:06-cr-00341-PJM Document 109 Filed 03/11/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

‘UNITED STATES OF AMERICA *

. *

v. * Criminal No. PJM 06-341
: *
WILLIAM TYRONE PAYTON,
i %
Defendant. . *

MEMORANDUM OPINION » "

 

William Tyrone Payton is currently serving a 292-month prison term after a jury found him
guilty of (1) conspiracy to distribute 500 grams or more of powder cocaine; (2) distribution of 500
grams or more of powder cocaine and (3) use of a communications device to facilitate distribution
of 500 grams or more of powder cocaine. While Payton remains incarcerated, his principal co-
conspirator, Lester Fletchef, who was originally sentenced to life imprisonment, was recently
released to home confinement despite far more egregious conduct. Based on this gross sentencing

disparity, Payton moves to reduce his sentence under 18 U.S.C. § 3582(c)(1)(A). For the reasons:
that follow, his Motion is GRANTED.

On March 28, 2007, Payton was charged in a three-count superseding indictment for
supplying 4 kilograms of powder cocaine to Fletcher and his drug trafficking organization. Unlike
Fletcher and his gang, Payton was not alleged to have engaged in acts of violence or used firearms
in the commission of his erimmes.

Payton pleaded not guilty and put the Government-to its proof. At trial, the Government

introduced testimony and wiretap recordings indicating that Payton had become a cocaine supplier

to Fletcher and his organization in April 2005. The evidence showed that Fletcher and his

La

 
Case 8:06-cr-00341-PJM Document 109 Filed 03/11/21 Page 2 of 5

associates purchased powder cocaine from Payton on three occasions. In each transaction,
Fletcher’s associates rode with Payton to a location in Silver Spring, Maryland, where Payton
obtained cocaine from unksiown suppliers. The jury found Payton guilty of all charges.

On September 17, 207, Payton proceeded to sentencing. Under U.S.S.G. § 4B1.1, Payton
was designated as a career offender, lifting his offense level to 37. His criminal history—Category
VI—tesulted in a final Guidetines range of 360 months to life imprisonment. Noting Payton’s
limited involvement relative to other drug suppliers of the Fletcher organization, the Court
sentenced Payton to 292 months.

By comparison, Fletcher was sentenced to life imprisonment. At his trial, the Government
proved he was the leader of an extensive drug distribution conspiracy involving hundreds of
kilograms of powder cocaine and crack cocaine—considerably more than any amounts Payton
sold. Further, at Fletcher’s sentencing, the Court noted that he preyed upon and manipulated drug
addicts to operate his organization, likening him to a “slave master.” United States v. Fletcher, No.
05-0179, ECF No. 399 at 53-34 (D. Md.). Fletcher’s depravity knew no bounds. In one incident,
he forced a woman to perform a sex act on him in front of her boyfriend and other onlookers—
simply to assert his dominance. To this day, Fletcher remains one of the more heinous offenders
the Court has encountered. 3

Against this backdrop, Payton seeks a reduction of his nonviolent drug sentence that now
exceeds the sentence F letcié received.

IL.
The expanded scope of relief under § 3582(c)(1)(A) in light of the First Step Act is well

established. See United States vy. McCoy, 981 F.3d 271 (4th Cir. 2020). To grant relief, two

tha
ue

 
Case 8:06-cr-00341-PJM Document 109 Filed 03/11/21 Page 3 of 5

conditions must be met: (1) the movant must present extraordinary and compelling circumstances;
and (2) relief must be consistent with the § 3553(a) factors. Here, both are satisfied.
A. Extraordinary & Compelling Circumstances

The Fourth Cireuit has instructed that “courts are ‘empowered... to
consider any extraordinary Zand compelling reason for release that a defendant might raise,’”
including unwarranted sentencing disparities. McCoy, 981 F.3d at 284 (quoting United States v.
Zullo, 976 F.3d 228, 230 Ga Cir. 2020)). Payton contends that the disparity between his and
Fletcher’s sentence is an extraordinary and compelling circumstance that justifies a sentence
reduction. The Court agrees.

Over the years, Fletcher benefitted from changes in our sentencing regime that resulted in
three very substantial rethctions? First, as a result of decreased offense levels prompted by
Amendment 782 to the Sefitencing Guidelines, Judge Chuang reduced Fletcher’s sentence from
life imprisonment to 360 mnths, No. 05-0179, ECF Nos. 816 & 817. Second, under Section 404
of the Fair Sentencing Act; Fletcher’ s sentence was thereafter reduced from 360 to 264 months.
At the time, Judge Chuang. fomd that “by present standards, the length of imprisonment required
to reflect the seriousness of [Pletcher s] offense and to promote respect for the law has declined.”
No. 05-0179, ECF No. 839 at 7. Finally, on July 13, 2020, for medical reasons, Fletcher’s sentence
was reduced to time served under § 3582(c)(1)(A), at the time a total of 183 months. No. 05-0179,
ECF Nos. 856 & 857. |

Payton fairly argues that the defendants’ original sentences—life imprisonment for

Fletcher and 292 months for Payton—demonstrated their relative culpability. But, the fact is that

 

' Because the Court finds that this gross sentencing disparity warrants a reduced sentence, the Court does not
address Payton’s other grounds for relief.
? Fletcher’s case was reassigned in 2018 to Judge Chuang. ~

 
Case 8:06-cr-003%41-PIM Document 109 Filed 03/11/21 Bane 4of5
despite his more repreherisible conduct, Fletcher is no longer incarcerated, and his sentence
reductions have resulted in a striking disparity where a middling supplier of drugs is punished far
more severely than the viclent “ringleader” of a drug trafficking organization that dealt in far
greater amounts of drugs. The Court finds that disparity sufficiently extraordinary and compelling
under § 3582(c)(1)(A). |

B. The § 3553(a) Factors

The Court next considers whether relief is consistent with the factors enumerated in 18
U.S.C. § 3553(a). Of those considerations, the Government stresses that the seriousness of
Payton’s offense weighs against reducing his sentence. The Court agrees that Payton’s crimes were
serious. Drugs are the lifeblood of criminal enterprises and Payton provided the currency upon
which Fletcher traded. But Fi reduction of Payton’s sentence does not give him a free pass. He has
served nearly 15 years in federal prison. He will also serve an extended period of supervised
release. He has had the better part of two decades to determine the kind of man he wants to be and,
based on the record before'the Court, he appears to be ready to become a productive member of
society.

Although Payton’s. criminal history was influential in 2006, that history is now dated.
While incarcerated, Payton has shown signs of real progress, including the completion of a highly
selective 8,000-hour electrician apprenticeship. Letters of support also demonstrate that Payton
has a support network and a plan for reentry.

Accordingly, the Court GRANTS Payton’s Motion and imposes a term of 200 months
imprisonment, specifically reducing his sentence to 200 months on Counts I and II, to run

concurrently, leaving the remainder of his sentence intact (e.g., the duration and conditions of his

supervised release).

 
Case 8:06-cr-00341-PJM Document 109 Filed 03/11/21 Page 5of5

The Court notes that’Payton cites the availability of good-time credit, which may make him
immediately eligible for release. The Court leaves that determination to the Bureau of Prisons.
Should Payton be immediately eligible for release, his release shall be STAYED for up to 14 days
from the date of this Opinion, to allow for appropriate medical clearance, prompt pre-release
review, and the implementation of a release plan.

CONCLUSION
For the foregoing reasons, Payton’s Motion to Reduce Sentence is GRANTED. The Court

imposes a reduced sentence:of 200 months of incarceration.

A separate Order will ISSUE. a

. (, isl

PETER J. MESSITTE
UNITED S[ATES DISTRICT JUDGE

 

/0 ah
March 2021 .
